Filed:   August 8, 2001

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 00-1650
                           (CA-98-147-7-F)



Christina Matvia,

                                                Plaintiff - Appellant,

          versus


Bald Head Island Management, Inc.,

                                                 Defendant - Appellee.



                              O R D E R



     The court amends its opinion filed July 31, 2001, as follows:

     On page 5, first paragraph, line 3 -- the citation to Ellerth

is corrected to read “524 U.S. at 765.”

                                          For the Court - By Direction




                                           /s/ Patricia S. Connor
                                                    Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CHRISTINA MATVIA,
Plaintiff-Appellant,

v.

BALD HEAD ISLAND MANAGEMENT,
INCORPORATED,                                                        No. 00-1650
Defendant-Appellee,

and

RICHARD TERBUSH,
Defendant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Wilmington.
James C. Fox, Senior District Judge.
(CA-98-147-7-F)

Argued: May 10, 2001

Decided: July 31, 2001

Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Traxler wrote the opinion, in
which Judge Luttig and Judge Motz joined.

_________________________________________________________________

COUNSEL

ARGUED: John Edward Stember, Pittsburgh, Pennsylvania, for
Appellant. Kathleen DeLacy Head Pawlowski, Wilmington, North
Carolina, for Appellee. ON BRIEF: M. Travis Payne, EDELSTEIN
& PAYNE, Raleigh, North Carolina, for Appellant.

_________________________________________________________________

OPINION

TRAXLER, Circuit Judge:

Christina Matvia appeals from the grant of summary judgment in
favor of Bald Head Island Management ("BHIM") on her claims of
sexual harassment, retaliation, and constructive discharge. We affirm.

I.

On June 16, 1997, BHIM hired Matvia as a housekeeper. One
month later, BHIM transferred Matvia to the position of Maintenance
Worker I in the Contractor Service Village ("CSV"). Her supervisor
at the CSV was Richard Terbush. Beginning in September 1997, Mat-
via became the recipient of unwanted attentions from Terbush:

*    Terbush approached Matvia, said he needed a hug, and proceeded
        to hug her;

*    Terbush told Matvia, who had just dyed her hair brown, that he
        would have to fantasize about a brunette rather than a blond;

*    Terbush informed Matvia that he no longer had sexual relations
        with his wife;

*    Terbush placed a pornographic picture on Matvia's desk;

*    Terbush told Matvia she looked good enough to eat;

*    Terbush frequently placed his arm around Matvia when they were
        riding in a golf cart and massaged her shoulder;

*    Terbush repeatedly told Matvia that he loved her and had a crush
        on her;

                   2
*   Terbush, on December 10, 1997, told Matvia that he had a dream
       that she sued him for sexual harassment and warned her that if she
       did bring suit she would be in big trouble; and

*   Terbush, five days after recounting his dream, pulled Matvia close
       to him in the golf cart, tried to kiss her, and struggled with Matvia
       until she was able to escape.

Matvia became physically ill after the attempted kiss and went
home early. The next day Terbush told BHIM officials what had hap-
pened in the cart and was suspended pending an investigation. Matvia
participated in the investigation and also pressed criminal charges
against Terbush. On December 31, BHIM fired Terbush for sexually
harassing Matvia.

While the harassment was ongoing, BHIM had in place a policy
against sexual harassment. The policy is printed in the employee
handbook which Matvia signed for at her orientation. The policy
defines sexual harassment as "unwelcome or unwanted conduct of a
sexual nature, whether verbal or physical." J.A. 565. Examples of sex-
ual harassment are given, and employees are encouraged to report
improper behavior to their supervisor, the personnel department, or
the chief operating officer.

According to Matvia, after Terbush's termination co-workers and
managers at BHIM altered their behavior towards her. Co-workers
would move away if she sat near them on BHIM's buses or ferries;
the bus drivers, who were often at the CSV, would stop talking among
themselves when Matvia entered the room; the bus drivers traduced
Matvia while on their routes; and members of management stopped
saying "hello" to Matvia while waiting for the ferry.

Co-worker behavior aside, two other incidents caused Matvia stress
after Terbush's termination. First, she applied for Terbush's supervi-
sory position, was interviewed, but did not receive the job. Second,
Matvia was disciplined for claiming an hour on her time sheet which
she had not worked. The resulting stress caused Matvia to break out
in a rash, and on February 26, 1998, Matvia took six weeks of medi-
cal leave but never returned to the job. In August 1998, Matvia filed
suit against BHIM and Terbush, alleging a hostile work environment,

                  3
intentional infliction of emotional distress, assault and battery, retalia-
tion, and constructive discharge. The district court dismissed the
assault and battery claim and later entered an order dismissing Ter-
bush from the suit. The court then granted summary judgment in
favor of BHIM on the remaining claims. Matvia appeals the grant of
summary judgment on the hostile work environment claim, the retali-
ation claim, and constructive discharge claim.

II.

A motion for summary judgment should be granted only if there is
no genuine dispute as to an issue of material fact and the moving
party is entitled to judgment as a matter of law. See Anderson v. Lib-
erty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The court must con-
sider the evidence in the light most favorable to the non-moving party
and draw all reasonable inferences from the facts in the non-movant's
favor. See United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

To prevail on a Title VII hostile work environment claim, Matvia
must establish four elements: (1) unwelcome conduct, (2) based on
Matvia's gender, (3) sufficiently pervasive or severe to alter the con-
ditions of employment and to create a hostile work environment, and
(4) some basis for imputing liability to BHIM. See Smith v. First
Union Nat'l Bank, 202 F.3d 234, 241 (4th Cir. 2000). The district
court assumed the first three elements had been established, but
granted summary judgment on the fourth element in light of the affir-
mative defense outlined in Faragher v. City of Boca Raton, 524 U.S.
775, 807-08 (1998), and Burlington Industries, Inc. v. Ellerth, 524
U.S. 742, 764-65 (1998).

The affirmative defense of Faragher and Ellerth allows an
employer to avoid strict liability for a supervisor's sexual harassment
of an employee if no tangible employment action was taken against
the employee. See Faragher, 524 U.S. at 808; Ellerth, 524 U.S. at
765. Examples of tangible employment action include"discharge,
demotion, or undesirable reassignment." Faragher, 524 U.S. at 808;
Ellerth, 524 U.S. at 765. If entitled to raise the affirmative defense,
the employer must establish: "(a) that the employer exercised reason-
able care to prevent and correct promptly any sexually harassing
behavior, and (b) that the plaintiff employee unreasonably failed to

                  4
take advantage of any preventative or corrective opportunities pro-
vided by the employer or to avoid harm otherwise." Faragher, 524
U.S. at 807; Ellerth, 524 U.S. at 765.

A. Tangible Employment Action

Matvia contends that the affirmative defense is not available
because there was tangible employment action. However, Matvia was
not discharged, demoted, or reassigned--in fact, during her tenure at
BHIM she received a raise, promotion, and good evaluations. She
claims that these positive events happened because she silently suf-
fered Terbush's advances and therefore there was tangible employ-
ment action. See Brown v. Perry, 184 F.3d 388, 395 (4th Cir. 1999)
(implying that receipt of a promotion can be a tangible employment
action under Faragher and Ellerth).

However, in the present case there is no evidence that Matvia
received benefits in exchange for acquiescing in Terbush's advances.
Regarding Matvia's promotion from Maintenance Worker I to Main-
tenance Worker II and the accompanying increase in pay, Matvia tes-
tified that she and a co-worker received this status change because
"we took on a lot more responsibilities" when the CSV began fuel
sales. J.A. 461. Terbush, according to Matvia's testimony, "thought
that me and the other worker should receive more because we were
doing more work." J.A. 462. Indeed, in requesting that his subordi-
nates be reclassified to the category of Maintenance Worker II, Ter-
bush observed that "these employees are woefully underpaid" in light
of their additional responsibilities. J.A. 36. Clearly, the promotion and
raise were not unique to Matvia--the other worker Terbush super-
vised received the same benefit. Moreover, Matvia never alleged that
Terbush offered her the promotion and pay increase in exchange for
sexual favors. Matvia's own testimony indicates that these benefits
were conferred because she and her colleague acquired additional
responsibilities. Hence, the raise and promotion do not amount to tan-
gible employment action.

Similarly, the evaluations indicating that Matvia was performing at
a "satisfactory" level and that her employment should be continued do
not amount to tangible employment actions. J.A. 38-39. There are no
allegations that Terbush promised Matvia a satisfactory evaluation in

                   5
exchange for sexual favors, or that Matvia was performing at an
unsatisfactory level but received a satisfactory rating in exchange for
her tolerance of Terbush's unwelcome conduct. The evaluations were
routine matters and cannot operate to prevent BHIM from raising the
affirmative defense.

In sum, there was no tangible employment action in this case.
While Matvia is entitled to all reasonable inferences from the evi-
dence, her theory of "silent sufferance" would transform any ordinary
employment action into tangible employment action. For example,
under her theory, so long as sexual harassment is present, an upgrade
in equipment used by the employee, a grant of sick leave, or any other
mundane, non-adverse action would constitute tangible employment
action and thus deprive the employer of the affirmative defense.
Faragher and Ellerth simply do not lend themselves to a result that
would make a grant of summary judgment in favor of the employer
an impossibility. See Lissau v. Southern Food Serv., Inc., 159 F.3d
177, 182 n.* (4th Cir. 1998) (observing that Faragher and Ellerth "in
no way indicate that a variation from the normal requirements of Rule
56 is appropriate or that grants of summary judgment will be infre-
quent"). Of course, this does not mean that the affirmative defense is
available when supervisors guilty of sexual harassment do bestow
benefits in exchange for an employee's silence. However, in the pres-
ent case there is no evidence that Matvia received her pay increase,
promotion, or satisfactory evaluations in exchange for refraining from
reporting the unwelcome conduct. Accordingly, BHIM is entitled to
raise the affirmative defense outlined in Faragher and Ellerth. See
Faragher, 524 U.S. at 807-08; Ellerth, 524 U.S. at 764-65.

B. Prevention and Correction of Improper Behavior

Matvia argues that BHIM did not take reasonable care to prevent
and correct sexually harassing behavior because BHIM's anti-
harassment policy was not an effective preventative program. Our
cases have held that dissemination of "an effective anti-harassment
policy provides compelling proof" that an employer has exercised rea-
sonable care to prevent and correct sexual harassment. Lissau, 159
F.3d at 182. Evidence showing that the employer implemented the
policy in bad faith or was deficient in enforcing the policy will rebut
this proof. See Brown, 184 F.3d at 396.

                  6
Matvia does not allege that the policy was implemented in bad
faith, but rather argues that it was deficient because BHIM employees
did not understand it. Tellingly, Matvia points to no language in the
policy rendering it ambiguous or difficult to follow. Nor does she sug-
gest how the policy against sexual harassment could have been made
any clearer. Her only evidence of the alleged deficiency is deposition
testimony in which BHIM employees had trouble recalling the details
of their orientation briefings. For example, Catherine Walkosz, one of
the bus drivers, remembered viewing a video tape, but could not
recall if there was a presentation from anyone in human resources. Of
course, Walkosz had been hired in the spring of 1996 and the deposi-
tion took place in the summer of 1999. Consequently, when pro-
pounding questions about the orientation, counsel for Matvia prefaced
his inquiry by stating that he realized "this is some ancient history."
J.A. 195.

The failure to recollect the details of an orientation session does not
mean that the employee does not understand the sexual harassment
policy. Matvia's reasoning here presents a classic nonsequitur. None-
theless, when counsel asked Walkosz whether she believed that Ter-
bush should have been terminated for his conduct toward Matvia,
Walkosz evinced understanding of the policy, responded in the affir-
mative, and opined that Terbush had violated rules set forth "in the
handbook" that prohibited "[s]exual harassment." J.A. 211. The
record also contains numerous affidavits from BHIM employees indi-
cating an awareness of the policy against sexual harassment and the
company officials to whom harassment could be reported. In the face
of a policy that clearly defines sexual harassment and to whom
harassment should be reported, Matvia cannot survive summary judg-
ment by claiming that employees failed to recall their orientation
briefings. Hence, Matvia's contention that BHIM lacked an effective
preventative program must fail.

As for correction of sexually harassing behavior, BHIM suspended
Terbush without pay four days after he attempted to kiss Matvia.
Twelve days later, after completing an investigation, BHIM termi-
nated Terbush. As this sequence of events indicates, shortly after it
learned of Terbush's improper conduct, BHIM took prompt corrective
action as required by Faragher and Ellerth.

                  7
Questioning the adequacy of BHIM's corrective action, Matvia
focuses her arguments not on BHIM's suspension and termination of
Terbush, but on the ostracism she suffered at the hands of the bus
drivers and others. The first prong of the affirmative defense, how-
ever, focuses on the employer's exercise of "reasonable care to pre-
vent and correct promptly any sexually harassing behavior."
Faragher, 524 U.S. at 807 (emphasis added); Ellerth, 524 U.S. 765
(emphasis added). Matvia alleges no sexually harassing behavior
occurring after the date of the attempted kiss. Though co-workers
were often uncivil towards Matvia, they did not sexually harass her.
Accordingly, BHIM's response to the ostracism and vilification of
Matvia, which was bereft of a sexual component, is irrelevant to the
first prong of the affirmative defense.

C. Failure to Take Advantage of Preventative
or Corrective Opportunities

Matvia argues that her reluctance to report Terbush's conduct was
not unreasonable. According to circuit precedent,"evidence that the
plaintiff failed to utilize the company's complaint procedure will nor-
mally suffice to satisfy [the company's] burden under the second ele-
ment of the defense." Barrett v. Applied Radiant Energy Corp., 240
F.3d 262, 267 (4th Cir. 2001) (internal quotation marks omitted)
(alteration in original). If Title VII's prohibitions against sexual
harassment are to be effective, employees must report improper
behavior to company officials. See Faragher, 524 U.S. at 806
(observing "that a victim [of sexual harassment] has a duty to use
such means as are reasonable under the circumstances to avoid or
minimize the damages that result from violations of the statute")
(internal quotation marks omitted); Parkins v. Civil Constructors,
Inc., 163 F.3d 1027, 1038 (7th Cir. 1998) (observing that "the law
against sexual harassment is not self-enforcing and an employer can-
not be expected to correct harassment unless the employee makes a
concerted effort to inform the employer that a problem exists") (inter-
nal quotation marks omitted). Otherwise, the harasser's conduct
would continue, perhaps leading other employees to infer that such
behavior is acceptable in the workplace. See Barrett, 240 F.3d at 267.

Matvia contends that she needed time to collect evidence against
Terbush so company officials would believe her. But Faragher and

                  8
Ellerth command that a victim of sexual harassment report the mis-
conduct, not investigate, gather evidence, and then approach company
officials. See Faragher, 524 U.S. at 807; Ellerth, 524 U.S. 765. Sex-
ual harassment cases often involve the word of the harasser versus the
word of the harassed employee, but this is no different from any other
case where the outcome depends on the credibility of the parties' tes-
timony. Though we understand why Matvia would want tangible evi-
dence to buttress her version of events, this cannot excuse her failure
to report Terbush's unwelcome conduct.

Matvia also argues that it was proper to refrain from reporting Ter-
bush so she could determine whether he was a "predator" or merely
an "interested man" who could be politely rebuffed. According to
Matvia, she discovered that Terbush was a predator just days before
the attempted kiss in the golf cart and consequently she should not be
penalized for failing to take preventative or corrective action. We dis-
agree. As an initial matter, our case law makes no distinction between
"predators" and "interested men." So long as the conduct is unwel-
come, based on the employee's gender, and sufficiently pervasive or
severe to alter the conditions of employment, the label given to the
harasser is immaterial. Moreover, even if we were to use Matvia's
proffered nomenclature, the gravity and numerosity of the incidents
make clear that Terbush was not merely an interested man who could
be politely rebuffed. Matvia informed Terbush that her husband
would not appreciate his conduct and she often turned her back to him
and left the room when Terbush's actions or comments made her feel
uncomfortable. Nonetheless, Terbush persisted in harassing her. In
light of this long-term and persistent harassment, Matvia cannot be
excused from failing to report Terbush to BHIM officials.

Next, Matvia points to the actions of the bus drivers and argues that
she reasonably feared retaliation from co-employees. Without ques-
tion, the reporting of sexual harassment can place "the harassed
employee in an awkward and uncomfortable situation." Barrett, 240
F.3d at 268. Not only is it embarrassing to discuss such matters with
company officials, but after the harassed employee overcomes this
hurdle she may have to deal with a negative reaction from co-
workers. While such events might cause an employee stress, the
unpleasantness cannot override the duty to report sexual harassment.
See Parkins, 163 F.3d at 1038. The reporting requirement is so essen-

                  9
tial to the law of sexual harassment that we "have refused to recog-
nize a nebulous fear of retaliation as a basis for remaining silent."
Barrett, 240 F.3d at 267 (internal quotation marks omitted). The
bringing of a retaliation claim, see 42 U.S.C.A. § 2000e-3(a) (West
1994), rather than failing to report sexual harassment, is the proper
method for dealing with retaliatory acts. Consequently, Matvia's fear
that her co-workers would react negatively is insufficient to deprive
BHIM of the affirmative defense.

Finally, Matvia argues that the attempted kiss alone should be con-
sidered in assessing the hostility of her work environment, and
because she contacted BHIM soon after the incident, BHIM cannot
as a matter of law establish that Matvia unreasonably failed to invoke
the company's anti-harassment policy. From the filing of her com-
plaint, Matvia has characterized the inappropriate behavior as begin-
ning "[a]fter Terbush became Plaintiff's supervisor." J.A. 14. In an
effort to avoid the affirmative defense set forth in Faragher and
Ellerth, Matvia now asks this court to ignore the numerous incidents
of sexual harassment enumerated in her complaint and discussed in
her deposition testimony, and to instead focus only on the final indig-
nity she suffered. This we cannot do. The evidence reveals a pattern
of behavior beginning in September 1997 and ending December 15.
The only way we can assess whether Matvia "failed to take advantage
of any preventative or corrective opportunities provided by the
employer," Faragher, 524 U.S. at 807; Ellerth, 524 U.S. at 765, is to
examine Matvia's actions from the time the unwelcome conduct
began. Matvia's pick-and-choose method would make a mockery of
this inquiry and would violate the basic tenets of fairness.

In short, though Terbush's advances began in September 1997 and
ended on December 15, BHIM did not learn of the harassment until
December 16. BHIM had an effective anti-harassment policy in place
that Matvia failed to utilize. Hence, BHIM has established the second
prong of the affirmative defense.

III.

Matvia contends that BHIM retaliated against her for reporting sex-
ual harassment. To prove a prima facie case of retaliation, Matvia
must show that "(1) she engaged in a protected activity; (2) the

                  10
employer took an adverse employment action against her; and (3) a
causal connection existed between the protected activity and the
asserted adverse action." Von Gunten v. Maryland, 243 F.3d 858, 863
(4th Cir. 2001). Once Matvia establishes the elements of her prima
facie case, the burden shifts to BHIM to proffer evidence of a legiti-
mate, non-discriminatory reason for taking the adverse employment
action. See Texas Dep't of Community Affairs v. Burdine, 450 U.S.
248, 253 (1981). If the employer carries its burden,"the plaintiff must
then have an opportunity to prove by a preponderance of the evidence
that the legitimate reasons offered" were pretextual. Id. As recently
noted by the Supreme Court, "a plaintiff's prima facie case, combined
with sufficient evidence to find that the employer's asserted justifica-
tion is false, may permit the trier of fact to conclude that the employer
unlawfully discriminated." Reeves v. Sanderson Plumbing Prods.,
Inc., 120 S. Ct. 2097, 2109 (2000) (emphasis added).

Because of her participation in the sexual harassment investigation,
Matvia alleges that BHIM retaliated against her by (1) declining to
promote her to Terbush's supervisory position, (2) failing to take
action to stop co-workers from ostracizing and vilifying her, and (3)
disciplining her for claiming on her time card an hour she had not
worked.

Turning first to the decision to offer Terbush's managerial position
to Theodore Goebel rather than Matvia, the district court correctly
concluded that because this decision was made a short time after the
harassment investigation, Matvia had established a prima facie case.
See Von Gunten, 243 F.3d at 865 (noting that a refusal to promote
can constitute adverse employment action); Tinsley v. First Union
Nat'l Bank, 155 F.3d 435, 443 (4th Cir. 1998) (observing that "the
closeness in time between" the protected activity and the adverse
employment action is sufficient to "make a prima facie case of causal-
ity") (internal quotation marks omitted). In offering a legitimate, non-
discriminatory reason for its actions, BHIM points out that James W.
Fulton, who was in charge of hiring a candidate to fill Terbush's posi-
tion, ranked each applicant based on ten job-related criteria and that
Goebel scored fifteen points higher than Matvia and four points
higher than the next most qualified candidate. Goebel also had prior
budget and office experience and had managed a motor pool in the

                   11
army for many years. Matvia, on the other hand, had no budget or
managerial experience.

In attempting to cast BHIM's nondiscriminatory reasons as pretex-
tual, Matvia claims that she had successfully served as interim man-
ager after Terbush's termination and thus she should have gotten the
job. At deposition, however, Matvia admitted that she had not per-
formed many of the key functions of the job such as preparing bud-
gets, reporting on budgets, preparing performance evaluations,
approving invoices for payment, and making corrections on time
cards. In addition, Matvia testified that Fulton never said or did any-
thing to make her think that her participation in the investigation of
Terbush played a role in the choice of Goebel to fill Terbush's posi-
tion. Hence, Matvia offers no evidence that BHIM's reasons for hir-
ing Goebel instead of her were pretextual.

Second, Matvia's claim of retaliation based on the uncivility of co-
workers, most of which constituted refusals to speak to her, must fail
because Matvia cannot establish that she suffered adverse employ-
ment action. In Munday v. Waste Management, Inc., 126 F.3d 239
(4th Cir. 1997), we noted that "[i]n no case in this circuit have we
found an adverse employment action to encompass a situation where
the employer has instructed employees to ignore and spy on an
employee who engaged in a protected activity." Id. at 243. The
alleged adverse employment action in this case is far less egregious
than that discussed in Munday. In the present case, Matvia does not
allege that BHIM instructed her co-workers to ostracize her; rather
she simply alleges that BHIM failed to correct the co-workers' behav-
ior. Under Munday, this cannot constitute adverse employment action.
See also Manning v. Metropolitan Life Ins. Co., 127 F.3d 686, 692
(8th Cir. 1997) (holding that personal animus by employees and
supervisors toward plaintiff could not as a matter of law be consid-
ered an adverse employment action). Despite Matvia's arguments to
the contrary, ordinary workplace strife of the kind present in this case
cannot constitute adverse employment action.

Finally, Matvia points to the charge of falsification of time records
as evidence of retaliation. At the time of this incident, Matvia was
attending physical therapy for a shoulder injury and thus was leaving
work at odd hours. One week she claimed to have worked one hour

                  12
more than she actually worked and was counseled for falsifying time
records. Matvia admits that the time sheet she turned in was incorrect;
therefore, she cannot argue that she suffered adverse employment
action by being disciplined under BHIM's general rule requiring
accurate reporting of hours worked. See Von Gunten, 243 F.3d at 869
("[T]erms, conditions, or benefits of a person's employment do not
typically, if ever, include general immunity from the application of
basic employment polices or exemption from . . . disciplinary proce-
dures.").

Matvia also argues that the manner in which BHIM implemented
its policy regarding accurate time cards and disciplinary policies
against her constitutes adverse employment action. She asserts that
only repeat offenders were charged with falsification of time records.
In Von Gunten, we dealt with the same contention, and held that the
manner in which an employer implements a disciplinary policy
"might be evidence of pretext, but is not evidence of adverse employ-
ment action." Id. Accordingly, Matvia did not establish a prima facie
case of retaliation based on the charge of falsifying time records.

IV.

Matvia also claims that she was constructively discharged because
of the sexual harassment complaint. To establish constructive dis-
charge, Matvia must show that BHIM deliberately made her working
conditions "`intolerable' in an effort to induce[her] to quit." Martin
v. Cavalier Hotel Corp., 48 F.3d 1343, 1354 (4th Cir. 1995). "Delib-
erateness exists only if the actions complained of were intended by
the employer as an effort to force the plaintiff to quit." Taylor v. Vir-
ginia Union Univ., 193 F.3d 219, 237 (4th Cir. 1999) (en banc), cert.
denied, 528 U.S. 1189 (2000). When measuring the tolerability of
working conditions, courts must employ an objective standard. See id.

Matvia again alleges that BHIM encouraged co-worker retaliation
in an effort to force her to resign. The record, however, reveals no
deliberate efforts on the part of BHIM to make Matvia's work envi-
ronment unpleasant or intolerable. On the contrary, the record is
replete with instances of management's attempts to persuade co-
workers to be civil towards Matvia. For example, on several occa-
sions BHIM's director of personnel advised the bus drivers "that they

                   13
would have to work together with [Matvia] and that they would have
to be civil to each other in the work place." J.A. 116. As additional
evidence of deliberate actions, Matvia points to BHIM's decision not
to promote her to Terbush's old position and the charge of falsifica-
tion of time records. As discussed in the previous section, there was
nothing improper in BHIM's handling of either of these situations.
Accordingly, there is no evidence of a deliberate attempt to make
Matvia's working conditions intolerable.

Of course, even if we could infer deliberate conduct from the evi-
dence, Matvia's claim would fail on the intolerability prong. This
court has previously held that "[d]issatisfaction with work assign-
ments, a feeling of being unfairly criticized, or difficult or unpleasant
working conditions are not so intolerable as to compel a reasonable
person to resign." Carter v. Ball, 33 F.3d 450, 459 (4th Cir. 1994).
Hence, the co-worker ostracism, denial of a management position,
and the counseling received for turning in an inaccurate time card
would not have compelled the reasonable person to resign. These
incidents might have made the workplace less enjoyable for a reason-
able person, but not intolerable.

V.

For the foregoing reasons, we affirm the district court's decision
granting summary judgment to BHIM on Matvia's claims of sexual
harassment, retaliation, and constructive discharge.

AFFIRMED

                  14